Carroll, J.
The plaintiff and the defendant entered into a contract by which the plaintiff was to work for it for a year beginning October 1, 1912, as a leather worker. The only evidence in the case came from the plaintiff. He testified that on the seventh day of October, 1912, he was discharged and on that same night he went to the office of his attorney who then sued out the writ which was dated October 7, 1912, and according to the officer’s return, was served the following day on the trustee, and on October 10, 1912, was served on the defendant. The single question is whether the writ was brought before there was a breach of the contract.
The evidence was before the jury under proper instructions, and they decided that the writ was not brought until after the contract was broken, as they-had a right to do.

Exceptions overruled.